10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:19-cr-00690-.]AS-LCK Document 13 Filed 03/20/19 Page 1 of 3

Law OfT'lce of

MICHAEL J. BLOOM, PC

100 Nor!h Stone Avenue, Ste. 701
Tucson, Arizona 85701 `
MICHAEL J. BLOOM (A2004879)

Email: mige@micha§libloom.net
'I`elephone: (520) 882-9904

Fax: (520) 628-7861

Law Off'\ce of

HERNANDEZ & HAMILTON, PC
The Johnson Housc Off`lces

455 West Paseo Redondo

Tucson, Arizona 85701-8254
JOSHUA F. HAMILTON (A2028084)

Email: Jg§hUernandg;-Hgm£ltgn.com
Telephone: (520) 882-8823

Fax: (520) 882'84|4

Attomeys for Dcfendant

l`N THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CRl 9-00690-TUC-JAS(LCK)
Plaintiff,

STIPULATION FOR

vs. SUBSTITUTION OF COUNSEL

Alexander True Norman, (Defendant Out of Custody)
Defendant.

 

 

 

 

TO THE COURT AND ALL PARTIES OF RECORD:

Undersigned counsel MICHAEL J. BLOOM, of Michael J. Bloom, PC, 100
North Stone Avenue, Suite 701, Tucson, Arizona 85701, and JOSHUA F.
HAMILTON, of the Law Offlces of Hernandez & Hamilton, PC, 455 West Paseo
Redondo, Tucson, Arizona 85701-8254, (520) 882-8823, hereby moves this court

to allow his appearance as attorney of record in the place and stead of Harriette P.

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cr-00690-.]AS-LCK Document 13 Filed 03/20/19 Page 2 of 3

Levitt. Mr. Bloom and Mr. Hamilton hereby move for substitution and avows they
are both aware of all dates in this matter.
MWLEDGMNT AND ACCEPTANCE
I, ALEXANDER TRUE NORMAN, do hereby acknowledge and accept the

substitution of counsel as indicated above.

A/\///`*

ALEXANDER TRUE NORMAN
Det`endant

 

DATED this 20th day of March, 2019.

I, HARRIETTE P. LEVITT, do hereby acknowledge and accept the

substitution of counsel as indicated above. §
FW%%/
HA ETTE LEVIT?’

Attorney of Record

 

DATED this 20th day of March, 2019.
l, JOSHUA F. HAMILTON, accept the above substitution and avowals

above stated.

/s/
JOSHUA F. HAMILTON

/s/

MICHAEL J. BLOOM
Substituting Attomeys

DATED this 20th day of March, 2019.

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cr-00690-.]AS-LCK Document 13 Filed 03/20/19 Page 3 of 3

CERTIFICATE OF SERVlCE

I, Joshua F. Hamilton, do hereby certify that on this 201h day of March, 2019, I
electronically transmitted the foregoing document to the Clerk’s Off'lce using the
CM/ECF System for filing, and transmittal of a Notice of Electronic Filing was
sent to the following recipients:

Adam Rossi, Assistant
United States Attomey’s Oftice

Harriette P. Levitt
Present Attomey for Defendant

Michael J. Bloom
Substituting Attomey for Defendant

Joshua F. Hamilton
Substituting Attomey for Defendant

By /S/
JOSHUA F. HAMILTON

 

 

